Citation Nr: 0612053	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  99-22 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a bilateral knee 
condition.  

3.  Entitlement to service connection for a facial scar.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
December 1964.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied service connection 
for bilateral hearing loss, residuals of bilateral knee 
injuries, and facial scars.  

During the pendency of this appeal the veterans claims file 
was transferred to the jurisdiction of the New York, New York 
RO, which has certified the case for appellate review.  

The veteran testified before a Hearing Officer at the RO in 
April 2000.  A transcript of that hearing is of record.  In 
his November 1999 Form 9 (substantive appeal), the veteran 
requested a hearing before a Veterans Law Judge in 
Washington, D.C. (Central Office hearing).  At his April 2000 
RO hearing, the veteran changed this request and stated that 
he wanted a hearing before a Veterans Law Judge sitting at 
the RO (Travel Board hearing).  The record reflects that the 
veteran was scheduled for a Travel Board hearing in October 
2004 but that he cancelled that hearing request.  His hearing 
request is, therefore, deemed withdrawn.  38 C.F.R. § 20.704 
(2005).  

The issue of entitlement to service connection for a 
bilateral knee condition is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss was first diagnosed many years 
after service, and has not been shown to be etiologically 
related to service.  

2.  There is no current facial scar disability.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service; nor can such condition be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 
1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

2.  A facial scar was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must inform a 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  
      
As will be discussed below, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  Despite the 
inadequate notice provided on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.  

The RO sent the veteran VCAA notice letters in January and 
July 2003 which informed him of what information and evidence 
was necessary to establish entitlement to service connection 
for bilateral hearing loss, a bilateral knee disability, and 
facial scars.   

These VCAA letters satisfied the second and third elements of 
the duty to notify by advising the veteran of the types of 
evidence he was responsible for obtaining and of the types of 
evidence VA would undertake to obtain.  Specifically, these 
letters explained that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that the veteran was nevertheless responsible 
for providing any necessary releases and enough information 
about the records to enable VA to request them from the 
person or agency that had them.  

Finally, with respect to the fourth element, the January 2003 
VCAA letter stated that the veteran could help VA with his 
claim by, "Provid[ing] us with copies of any private 
treatment records you have in your possession."  Thus, the 
fourth element of the duty to notify was satisfied.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case strict 
compliance with the VCAA timing requirement was impossible 
because the initial AOJ decision was issued in October 1998, 
prior to enactment of the VCAA.  However, this timing defect 
was cured by the issuance of fully compliant VCAA notice by 
the RO in the form of the January and July 2003 VCAA letters 
prior to the RO's readjudication of the case in the July 2003 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).  

For the above reasons, the duty to notify has been satisfied.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

Several attempts have been made to obtain the veteran's 
service medical records in this case.  The service department 
responded in June 1985 that the veteran's March 1985 request 
to the National Personnel Records Center (NPRC) for service 
medical records had been referred to their office.  The 
service department responded that attempts to locate these 
records had not been successful, and that the veteran's file 
also indicated that a previous search for the records in 1970 
had been unsuccessful.  The service department added that it 
seemed that the records had been hopelessly lost and were not 
available.  

An August 1998 statement from the veteran indicated that he 
did not have any of his service medical records in his 
possession and that he had been searching for them since 
1970.  A September 1998 response from the NPRC indicated that 
another search for the veteran's service medical records was 
negative.  

A December 1998 response from the Naval Historical Center 
indicated that any sick bay records from the veteran's ship 
would be located at the NPRC.  This letter indicated that it 
would be possible to search the ship's deck log, which would 
record deaths and injuries occurring on the ship, although 
not the specific treatment administered.  While these deck 
logs are available at the National Archives, the Naval 
Historical Department advised that the veteran would have to 
narrow the time frame of his in-service injuries to a 
searchable amount, as each deck log typically consisted of 
two or more oversized pages per day.  However, as he 
testified at the April 2000 RO hearing, the veteran was 
unable to narrow the time frame down to a period of less than 
two years.  

Based on these multiple requests and responses, the Board 
finds that the RO has satisfied its duty to assist the 
veteran in obtaining medical records from his military 
service and finds that there are no such records to be 
associated with the claims file.  

All known records of treatment have been associated with the 
claims file.  In September 1998 the veteran was afforded VA 
examinations to evaluate his hearing, knees, and facial scar.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


II.  Bilateral Hearing Loss

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be granted for sensorineural hearing 
loss, as an organic disease of the nervous system, if it 
appeared to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; Hensley v. 
Brown, 5 Vet. App. 155, 158 (1993); 38 C.F.R. §§ 3.307, 
3.309.

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley, 5 Vet. App. at 158.  The determination of 
whether a veteran has a disability based on hearing loss is 
governed by 38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In light of the absence of service medical records in this 
case, the Board has a heightened duty to explain its findings 
and conclusions and to consider carefully the benefit-of-the 
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

The September 1998 VA examination revealed pure tone 
thresholds, in decibels, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
65
60
LEFT
15
10
15
45
50

Speech discrimination scores on the Maryland CNC word list 
were 68 percent in the right ear and 98 percent in the left 
ear.  The diagnosis was bilateral high frequency 
sensorineural hearing loss.  This audiogram demonstrates 
current bilateral hearing loss, thus the first element of a 
successful service connection claim is satisfied.  38 C.F.R. 
§ 3.385.  

The veteran contends that he experienced noise exposure in 
service and that his current hearing loss is the result of 
that exposure.  The veteran is competent to report noise 
exposure in service as it is a factual matter of which he had 
first hand knowledge.  Washington v. Nicholson, 19 Vet. App. 
362 (2005); 38 C.F.R. § 3.159(a)(2).  However, the veteran is 
not competent to report a diagnosis of hearing loss in 
service.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Despite the absent service medical records, service 
connection could nonetheless be established if all the 
evidence, including that pertinent to service, established 
that the claimed bilateral hearing loss began in service.  
38 C.F.R. § 3.303(d).  

The VA examiner did not give an opinion as to etiology of the 
veteran's bilateral hearing loss.  The veteran has submitted 
private audiogram results from July 1972, July 1989, and 
August 1991, however, none of these audiograms provides any 
discussion of the etiology of any bilateral hearing loss.  

At his RO hearing in April 2000 the veteran testified that he 
was constantly around airplane engines in service and that he 
could tell he was having a problem with his hearing, but he 
never went to sick call for this condition.  The veteran 
reported having his hearing tested for employment purposes, 
but that he did not see a VA or private doctor for treatment 
until his VA hearing examination.  

There is no medical evidence of a nexus between current 
hearing loss and noise exposure or other disease or injury in 
service.  While the veteran has made the claim of service 
connection, as a layperson he is not competent to express an 
opinion as to medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Some of the veteran's statements and testimony could be read 
as reporting a continuity of symptomatology from the time of 
service to the present.  However, such a history is not 
sufficient to establish a link between current disability and 
service; rather competent medical evidence would be needed.  
Duenas v. Principi, 18 Vet App 512 (2004).

In addition, the veteran reported at his April 2000 RO 
hearing that he had not sought treatment for his hearing 
until the September 1998 VA examination.  The fact that the 
veteran did not make complaints regarding, or seek treatment 
for his bilateral hearing loss until over 30 years after 
service, weighs against the finding of a nexus between the 
current condition and service.  Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000).

Service connection on a presumptive basis must also be denied 
as there is no medical record regarding hearing loss until 
the July 1972 employment audiogram.  Because, sensorineural 
hearing loss has not been shown to be manifested in the 
veteran to a degree of at least 10 percent within one year of 
separation from service, service connection on a presumptive 
basis cannot be granted.  38 C.F.R. §§ 3.307, 3.309.

In the absence of competent evidence of a link between the 
current bilateral hearing loss and service, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection, and the claim must be denied.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Facial Scar

The veteran's September 1998 VA examination described a 1cm 
diagonal scar on the bridge of the veteran's nose.  The 
examiner described the scar as hard to delineate, not tender, 
and not limiting in any way and no bother at all to the 
veteran.  The examiner added that there were no current 
symptoms.  The diagnosis was, "small service-connected scar 
on the bridge of the nose of no importance and not bothering 
him [the veteran]."  

At the April 2000 RO hearing the veteran testified that he 
incurred his nose scar while falling down a hatch in service.  
He stated that most people did not even know he had the scar.  
The veteran also reported that the facial scar was not tender 
and did not bother him, he could only see it when he wrinkled 
his face, and he did not even know it was there.  

To qualify as a current disability, scars must be present to 
a compensable degree.  Cross v. Brown, 9 Vet. App. 18 (1996).  
The veteran's facial scar has been described as hard to 
delineate and asymptomatic.  The veteran himself testified 
that the scar did not bother him and he did not even know it 
was there.  Thus, the scar does not meet any of the criteria 
for a compensable disability.  38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7805 (2005).   

In the absence of a current scar disability, the elements of 
a successful service connection claim cannot be satisfied.  
Since the preponderance of the evidence is against the claim 
for service connection, the benefit-of-the-doubt rule does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a facial scar is 
denied.  


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F. 3d 1381 (Fed. 
Cir. 2003).

The veteran has consistently reported, as he is competent to 
do, that he injured his knees falling down a hatch on his 
ship in service.  Washington v. Nicholson, 19 Vet. App. 362 
(2005); 38 C.F.R. § 3.159(a)(2).  In February 1999 the 
veteran also submitted letters from two shipmates who 
reported remembering the veteran falling down a hatch and 
injuring his knees.  

The September 1998 VA examination gave a diagnosis of 
chondromalacia and early degenerative joint disease of the 
patellofemoral joint, however, the examiner did not give an 
opinion as to etiology of this condition.  In a May 2000 
letter, Richard Capello, D.O., stated that he had been 
treating the veteran for chronic knee pain, instability, and 
locking back to the 1960s.  Dr. Capello reported that the 
veteran fell though an open deck hatch and injured both 
knees.  Dr. Capello opined that the veteran's chronic knee 
problems and need for arthroscopic surgical repair done in 
1997 are related to this injury and that it is highly likely 
that the internal derangement and tears of the meniscus were 
caused by this injury.  The Board notes that private 
treatment records from May 1996 to May 1998 reflect 
arthroscopic surgery for internal derangement and a tear of 
the meniscus of the right knee in June 1996 but make no 
reference to the left knee.  

Dr. Capello's letter provides a possible link between current 
disability and service.  However, it is unclear whether he is 
referring to only a disability in the right knee, and whether 
or not he has reviewed the records in rendering his opinion 
as the date of the arthroscopic surgery in his letter is not 
the same as that in the treatment records.  Thus, an 
examination is needed so that a medical professional can 
review the record, evaluate the veteran, and determine 
whether he has a current disability related to service.  

Dr. Capello's statement and records from Dr. Thomas Witschi, 
indicate that Dr. Capello provided treatment for a knee 
disability.  VA has a duty to obtain these records.  Massey 
v. Brown, 7 Vet App 204 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the veteran's 
treatment for a knee disability by Dr. 
Capello.

2.  Schedule the veteran for a VA 
examination to determine whether he has 
current a right, left, or bilateral knee 
disability related to service.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination and the examiner is requested 
to acknowledge such review in the 
examination report or in an addendum.  
All necessary tests and studies should be 
accomplished.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (i.e., a probability of at least 50 
percent) that any current knee disability 
is related to a disease or injury in 
service, to include the veteran's claimed 
fall down a hatch.  The examiner is 
advised that the veteran is competent to 
report this in-service injury.  A 
complete rationale for any opinion 
expressed should be included in the 
report.  

2.  After ensuring that all development 
is complete, and all opinions have been 
obtained, re-adjudicate the claim.  If it 
remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


